ORDER AFFIRMING REMAND RESULTS
Tsoucalas, Judge:
This Court, having received and reviewed the Department of Commerce, International Trade Administration’s Results of Redetermination Pursuant to Court Remand, Koyo Seiko Co., Ltd. v. United States, Slip Op. 94-127 (Aug. 11,1994) (“Remand Results”), and any responses to the Remand Results submitted by the parties, it is hereby
Ordered that the Remand Results filed by the Department of Commerce, International Trade Administration, are affirmed, and it is further
Ordered that since all other issues have been decided, this case is dismissed.